DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 9 and 10 are objected to. Claims 13-20 are withdrawn. Claims 1-12 are presently examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (EP 2813153) in view of Lied (US 1,908,771) and Arthur (US 4,665,930).

Regarding claim 1, Ishikawa discloses a filter tip attachment which prevents damage of a capsule enclosed in the filter [0005] to form a double filter cigarette [0006] having a curved second conveying drum ([0018], figure 1, reference numeral 5) with holding grooves formed on its outer surface which extend in the axis direction of the intermediate product [0019], which are considered to meet the claim limitation of flutes. A guide member is arranged adjacent the second conveying drum to roll intermediate products along the outer surface of the second conveying drum ([0020], figure 1, reference 
Regarding (a), Lied teaches a discharge device for cigarette machines in which groups of cigarettes are removed from a drum (page 1, lines 1-6) by a discharge sheet (page 1, lines 68-85m figure 3, reference numeral 1) that engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4). The groove is elongated, indicating that it could receive a tobacco industry product such an intermediate product of Ishikawa.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second conveying drum of Ishikawa with the discharge sheet and grooves of Lied. One would have been motivated to do so since Lied teaches a sheet that removes a group of cigarettes from a transport drum.
Regarding (b), Arthur teaches rolling cigarettes located on a moving drum past a fixed rolling member (column 1, lines 59-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine roll hand of Ishikawa with the fixed roll hand of Arthur. One would have been motivated to do so since Ishikawa does not teach the roll hand being movable and Arthur teaches that a fixed rolling member causes cigarettes to roll.

Regarding claim 2, Ishikawa discloses the guide member winding tip paper around an intermediate product ([0031], figure 2, reference numeral 10), which is considered to meet the claim limitation of roll hand contact surface. The guide member has a groove to accommodate a filter having a capsule ([0013], [0015]).

Regarding claim 3, Ishikawa discloses the guide member arranged to be adjacent to a conveying drum to wind tip paper around an intermediate product [0007]. The guide member has a groove to accommodate a filter having a capsule ([0013], [0015]). The intermediate product is a double filter cigarette having a filter plug [0023] and the guide member has two corresponding grooves ([0031], figure 2, reference numeral 16).

Regarding claim 4, Ishikawa discloses that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 5, Lied teaches that the drum has circumferential grooves engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4), and Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 6, modified Ishikawa teaches all the claim limitations as set forth above. Ishikawa additionally discloses that the other surface of the guide member has a knurled processed section to increase grip force ([0031], figure 2, reference numeral 18), which is considered to meet the claim limitation of grooveless since knurl recesses are not elongated like grooves. The surface extends continuously (figure 2). Modified Ishikawa does not explicitly teach the kicking bar also being knurled.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the kicking bar of modified Ishikawa have a knurled surface. One would have been motivated to do so since Ishikawa teaches that knurled surfaces improve grip force.

Regarding claim 7, Ishikawa discloses that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 11, Ishikawa discloses that the kicking bar is located on the inlet of the guide member to cause the intermediate product to be rolled ([0031], figure 1, reference numeral 17). It is evident that the kicking bar is fixed to the guide member since they are joined together by a single line (figure 1).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (EP 2813153) in view of Lied (US 1,908,771) and Arthur (US 4,665,930) as applied to claims 2 and 11 above, and further in view of Sinsi (WO 2014/118309).

Regarding claim 8, modified Ishikawa teaches all the claim limitations as set forth above. Ishikawa additionally discloses that it is necessary to prevent a capsule in the filter from being broken during manufacturing [0003]. Modified Ishikawa does not explicitly teach the inner surface of the groove in the roll hand and kicking bar of Ishikawa being offset.
Sinsi teaches an apparatus for wrapping a sheet of wrapping material around a rod shaped article (figure 3,reference numeral 2) in which the cigarette comes into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference numeral 101). A lip of the displaceable portion causes the article to be removed from its flute (page 21, lines 1-9, figure 3, reference numeral 104) so that the wrapper can be wrapped around the article by rolling (page 11, lines 7-32). The lip is displaceable so that damage to a fragile segment of the article is prevented (page 10, lines 1-32). It is evident that, in some positions, a groove of the displaceable portion will not be aligned with a groove contact surface.


Regarding claim 12, modified Ishikawa teaches all the claim limitations as set forth above. Ishikawa additionally discloses that it is necessary to prevent a capsule in the filter from being broken during manufacturing [0003]. Modified Ishikawa does not explicitly teach the inner surface of the groove in the roll hand and kicking bar of Ishikawa being offset.
Sinsi teaches an apparatus for wrapping a sheet of wrapping material around a rod shaped article (figure 3,reference numeral 2) in which the cigarette comes into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference numeral 101). A lip of the displaceable portion causes the article to be removed from its flute (page 21, lines 1-9, figure 3, reference numeral 104) so that the wrapper can be wrapped around the article by rolling (page 11, lines 7-32). The lip is displaceable between a retracted and original position relative to the contact surface (page 24, lines 25-32, figure 3, reference numeral 500) so that damage to a fragile segment of the article is prevented (page 10, lines 1-32). The movement of the kicking bar relative to the contact surface is considered to meet the claim limitation of adjustable.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the kicking bar of modified Ishikawa displaceable. One would have been motivated to do so since Ishikawa discloses that filter capsules can be broken during manufacturing and Sinsi teaches that a displaceable contact surface allows the contact surface to move out the way to prevent damage to a fragile segment of the smoking article.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ozeray (US 6,302,113) teaches an apparatus for forming cigarettes in which the cigarettes are rolled between a grooved drum and a grooved contact surface (abstract). A rail shaped portion is located at the inlet of the rolling surface (column 6, lines 1-21, figure 2, reference numeral 72) having a row of teeth in the form of undulations that form grooves (column 9, lines 43-55, figure 4, reference numeral 72b). However, these depth undulations occur along the length of the rail shaped portion and not across it. 
Ishikawa (EP 2813153) teaches a filter tip attachment which prevents damage of a capsule enclosed in the filter [0005] to form a double filter cigarette [0006] having a curved second conveying drum ([0018], figure 1, reference numeral 5) with holding grooves formed on its outer surface which extend in the axis direction of the intermediate product [0019], which are considered to meet the claim limitation of flutes. A guide member is arranged adjacent the second conveying drum to roll intermediate products along the outer surface of the second conveying drum ([0020], figure 1, reference numeral 10). A kicking bar is located on the inlet of the guide member to cause the intermediate product to be rolled ([0031], figure 1, reference numeral 17). The guide member winds tip paper around an intermediate product ([0031], figure 2, reference numeral 10) and has a groove to accommodate a filter having a capsule ([0013], [0015]). However, Ishikawa does not teach or suggest a depth of the groove changing within the kicking bar.
Sinsi (WO 2014/118309) teaches an apparatus for wrapping a sheet of wrapping material around a rod shaped article (figure 3,reference numeral 2) in which the cigarette comes into contact 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715